Examinados los autos y considerados los alegatos de las partes, se revoca la sentencia dictada por el Tribunal Superior, Sala de Ponce, en 29 de julio de 1964. Pueblo v. Soto Zaragoza, 94 D.P.R. 350 (1967).
Así lo pronunció y manda el Tribunal y firma el Señor Juez Presidente quien, al igual que el Juez Asociado Señor Belaval, concurre en la Opinión Disidente emitida en este caso por el Juez Asociado Señor Santana Becerra.
(Fdo.) Luis Negrón Fernández Juez Presidente
Certifico:
(Fdo.) Joaquín Berríos

Secretario

—O—